TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00505-CV


                               Knot Anymore, LLC, Appellant

                                                v.

                                      Cyn Rod, Appellee



           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
      NO. C-1-CV-18-011897, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Knot Anymore, LLC has filed an unopposed motion to abate this

appeal for a 45-day period beginning on October 29 to allow the parties to finalize a settlement

agreement. We grant the motion and abate the appeal. The parties shall submit either a joint

status report concerning the status of settlement negotiations or a motion to dismiss on or before

December 13, 2019. The appeal will remain abated until further order of this Court.

               It is so ordered on November 7, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated

Filed: November 7, 2019